Citation Nr: 0414362	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-10 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for residuals of left knee 
injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel





REMAND

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
RO that denied a claim of entitlement to an increased rating 
for residuals of a left knee injury and a claim of 
entitlement to an increased rating for residuals of a low 
back strain.

Following a December 2002 VA examination, the RO took action 
in January 2003 and increased the rating for the service-
connected low back disability from 20 to 40 percent.  In a 
written statement received in February 2003, the veteran 
stated that he was satisfied the RO's decision to increase 
his service-connected low back disability from 20 to 40 
percent, thereby expressing his desire to withdraw the claim.  
The veteran also stated that he still wished to pursue his 
appeal for an increased rating for residuals of a left knee 
injury.  Consequently, the Board finds that the issue of 
entitlement to an increased rating for residuals of a low 
back strain has been withdrawn and is no longer before the 
Board.  38 C.F.R. §§ 20.200, 20.202, 20.204 (2003).

Review of the claims file reveals that the veteran has not 
been properly advised in accordance with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) with respect to his claim for an increased rating for 
residuals of a left knee injury.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This law and its 
implementing regulations require that certain notifications 
be made with respect to a claim for VA benefits.  38 C.F.R. 
§ 3.159 (2003).  

The VCAA regulations include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and of 
which information or evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 C.F.R. § 3.159 (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Decisions by the United States Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio, 16 
Vet. App. at 183.  It cannot be said, in this case, that VA 
has completely fulfilled its duty to notify the veteran of 
what is needed to substantiate the claim of entitlement to an 
increased rating for residuals of a left knee injury, 
particularly with respect to the information or evidence 
required of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  (In a June 2000 letter to 
the veteran, the RO requested certain information from the 
veteran and told the veteran about what the RO had done and 
would yet do with respect to his claim; however, he was not 
told of the evidence needed to substantiate this specific 
claim for an increased rating.)  In this regard, a remand is 
required to provide more specific notice in accordance with 
the VCAA.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran 
should be specifically told of what 
is yet required of him to 
substantiate his claim for an 
increased rating for residuals of a 
left knee injury in the context of 
the applicable rating criteria, and 
of the information or evidence that 
VA will yet obtain with respect to 
his claim, if any.  38 C.F.R. 
§ 3.159 (2003).  He should be 
specifically informed that he should 
submit any evidence in his 
possession that pertains to the 
claim on appeal.  Id.

2.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA regulations, the RO should re-
adjudicate the claim.  If the 
benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.  The SSOC 
should contain, among other things, 
a summary of the evidence received 
since the last SSOC was issued in 
January 2003.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

